ALD-026                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 16-3749
                                         ___________

                          IN RE: RICARDO HERASHIO GATES,
                                                  Petitioner
                         ____________________________________

                        On a Petition for Writ of Mandamus from the
             United States District Court for the Middle District of Pennsylvania
                             (Related to Civ. No. 02-cv-02262)
                        ____________________________________

                        Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      October 27, 2016

                 Before: MCKEE, JORDAN and RESTREPO, Circuit Judges

                             (Opinion filed: November 14, 2016 )
                                          _________

                                           OPINION*
                                           _________

PER CURIAM

         Ricardo Gates has filed a petition for a writ of mandamus seeking an order

directing the District Court to act on his motion filed pursuant to Federal Rule of Civil

Procedure 60(b). For the reasons below, we will dismiss the petition.

         In 2002, Gates filed a petition pursuant to 28 U.S.C. § 2254 challenging his state

court murder conviction. The District Court dismissed the claims as untimely and


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
procedurally defaulted. Although the District Court granted a certificate of appealability

on the issue of the procedural default, we concluded that the claims were untimely,

whether or not they were defaulted. See Gates v. Lavan, No. 03-1764, 116 F. App’x 340,

*2 (3d Cir. Oct. 21, 2004).

       On December 29, 2014, Gates filed a Rule 60(b) motion seeking to reopen his

§ 2254 proceedings. He challenged the District Court’s previous determination that his

habeas claims were procedurally defaulted. On January 28, 2016, the District Court

denied the motion as without merit because the claims would still be untimely even if

they were not procedurally defaulted. On September 29, 2016, Gates, apparently

unaware that the District Court had already acted on his Rule 60(b) motion, filed this

mandamus petition complaining of undue delay by the District Court.

       Because the District Court has resolved the motion for which Gates seeks a ruling,

there is no effective relief we can grant him, and his request is moot. See In re Cantwell,

639 F.2d 1050, 1053 (3d Cir. 1981) (“[A]n appeal will be dismissed as moot when events

occur during the pendency of the appeal which prevent the appellate court from granting

any effective relief.”). Accordingly, we will dismiss the mandamus petition as moot.




constitute binding precedent.
                                             2